Citation Nr: 0940202	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective from May 9, 2000.   The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  That development 
was completed, and the case has since been returned to the 
Board for appellate review.

The Board notes that during the pendency of the appeal the 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) in August 2009.  In the reasons 
and bases section of that document, the AMC indicated that a 
20 percent disability evaluation was warranted.  However, the 
decision itself stated that, "an initial compensable 
evaluation for bilateral hearing loss is denied."  There is 
also no rating decision effectuating a 20 percent disability 
evaluation.  Therefore, the Board has characterized the issue 
on appeal as entitlement to an initial compensable evaluation 
for bilateral hearing loss.

In October 2009, the Board received a statement, dated in 
July 2009, from the Veteran's representative indicating that 
the Veteran wished to withdraw "the issue of hearing loss 
from his pending appeal."  However, the statement then 
indicated that the Veteran was "withdrawing hearing, loss, 
due to the recent grant of [service connection] for hearing 
loss."  (Emphasis added.)  Because this statement is unclear 
as to whether the Veteran wished to withdraw his appeal of 
the issue of the initial rating for service-connected hearing 
loss and because the Board's decision herein is favorable to 
the Veteran, the Board does not accept this statement as 
sufficient to withdraw the appeal of the initial rating 
issue.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran manifested Level IV hearing in his right ear 
and Level VIII hearing in his left ear.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an initial 20 percent disability evaluation for 
bilateral hearing loss have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

Nevertheless, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for bilateral hearing loss.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied with respect to the issue of 
entitlement to a higher initial evaluation for his bilateral 
hearing loss.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.

The Veteran was also afforded VA examinations in April 2001, 
October 2002, and July 2008.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate, 
as they are predicated on a review of the claims file and all 
pertinent evidence of record as well as on a physical 
examination and audiological testing and fully address the 
rating criteria that are relevant to rating the disability in 
this case.

Moreover, during the course of the appeal, the Compensation 
and Pension (C&P) hearing examination worksheets were revised 
to include a discussion of the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. 
at 455.  

In this case, the April 2001 VA examiner observed that the 
Veteran's chief complaint was decreased hearing on the left 
side and that he had the most trouble while he was at work.  
In addition, the July 2008 VA examiner noted the Veteran's 
report that his hearing loss made it difficult for him to 
participate in conversation, especially in the presence of 
background noise.  In terms of occupation, the latter 
examiner also observed that the Veteran was self-employed as 
a carpenter from 2003 to 2005 and that he has not worked 
since that time.  

Moreover, in Martinak, the Court noted that even if an 
audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  There have been 
no allegations of any prejudice caused by a deficiency in the 
examination here.  Indeed, the Veteran has been represented 
throughout the course of the appeal, yet the statements 
submitted do not contain any such assertion.  

There is also no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected bilateral hearing loss since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

The Veteran's bilateral hearing loss is currently assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage 
evaluation is 30 percent. See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial evaluation for his 
bilateral hearing loss.  Initially, the Board observes that 
private medical records dated in June 2000 include an 
audiological examination report.  However, the report did not 
provide an interpretation of the audiometric readings 
contained on the graph.  As such, those findings do not 
provide the average puretone threshold for each ear, and 
thus, cannot be used in determining the appropriate 
evaluation. 

Nevertheless, the April 2001, October 2002, and July 2008 VA 
examination reports do provide sufficient information to 
evaluate the Veteran's bilateral hearing loss. The April 2001 
VA examination revealed a pure tone threshold average of 12.5 
decibels in the right ear and 43.75 decibels in the left ear.  
Speech recognition was found to be 96 percent in the right 
ear and 88 percent in the left ear.  These audiometric 
findings equate to level I hearing in the right ear and Level 
II hearing in the left ear. See 38 C.F.R. § 4.85, Table VI.  
When those values are applied to Table VII, it is apparent 
that the currently assigned noncompensable evaluation for the 
Veteran's bilateral hearing loss is accurate and 
appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85.

Similarly, the October 2002 VA examination found the Veteran 
to have a pure tone threshold average of 18.75 decibels in 
the right ear and 65 decibels in the left ear.  Speech 
recognition was also found to be 100 percent in the right ear 
and 68 percent in the left ear.  These audiometric findings 
equate to level I hearing in the right ear and Level V 
hearing in the left ear. See 38 C.F.R. § 4.85, Table VI.  
When those values are applied to Table VII, an initial 
compensable evaluation is not warranted for the Veteran's 
bilateral hearing loss under the provisions of 38 C.F.R. 
§ 4.85.  

Nevertheless, the July 2008 VA examination did reveal a pure 
tone threshold average of 41.25 decibels in the right ear and 
73.75 decibels in the left ear.  Speech recognition was found 
to be 72 percent in the right ear and 52 percent in the left 
ear.  These audiometric findings equate to level IV hearing 
in the right ear and Level VIII hearing in the left ear. See 
38 C.F.R. § 4.85, Table VI.  When those values are applied to 
Table VII, they result in a 20 percent disability evaluation.

Based on the foregoing, the Board finds that the July 2008 VA 
examination report is most favorable to the Veteran.  
Therefore, resolving reasonable doubt in favor of the 
Veteran, the Board concludes that he is entitled to a 20 
percent disability evaluation for his service-connected 
bilateral hearing loss.

The Board has also considered whether an initial evaluation 
in excess of 20 percent for bilateral hearing loss is 
warranted under 38 C.F.R. § 4.86.  The Veteran's disability 
does meet the requirements of 38 C.F.R. § 4.8 with respect to 
his left ear.  In this regard, the available audiometric 
findings do show him to have puretone thresholds of 55 
decibels or more at each of the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  However, the Veteran does not meet 
the requirements for his right ear, as he does not have 
puretone thresholds of 55 decibels or more at each of the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a 
puretone threshold of 30 decibels or less at 1,000 hertz and 
70 decibels or more at 2,000 hertz.   Moreover, the 
application of 38 C.F.R. § 4.86 would not yield a higher 
evaluation.  In this regard, the Veteran's right ear hearing 
would be considered Level I, and his left ear hearing would 
correspond to Level VI under 38 C.F.R. § 4.86.  When those 
values are applied to Table VII, a noncompensable evaluation 
is warranted.  Therefore, the Board finds that an initial 20 
percent disability is warranted for the Veteran's bilateral 
hearing loss and no higher.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
bilateral hearing loss under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).




ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 20 percent disability evaluation for 
bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


